internal_revenue_service number release date index number ---------------------------- --------------------------------- -------------------------------------- ------------------------- ----------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-111861-05 date date legend community -------------------------------------- reservation --------------------------------------- x ----------- y --------- z --------- locality ----------- state ---------- tribe a -------------------------------- tribe b ---------------------------- dear ---------------- this is in response to your authorized representative’s request for a private_letter_ruling on behalf of community and its members specifically you have asked whether certain payments made to community members will be exempt from federal taxation under the general welfare doctrine and whether community will have any information reporting or withholding requirements with respect to such payments plr-111861-05 facts community is a federally-recognized indian_tribal_government organized and operated under a constitution and bylaws approved by the secretary of the interior secretary in pursuant to the indian reorganization act of and later amended and approved by the secretary in the community exercises self-governance and sovereign jurisdiction over the reservation the reservation consists of x acres located within and adjacent to locality in state the community is divided into seven districts and is composed of members of two tribes tribe a and tribe b there are approximately y enrolled members of the community and approximately z members reside within reservation the income assets educational levels and housing conditions of community members and their families residing on reservation are substantially lower than elsewhere in the greater locality metropolitan area or within state the community is governed by the community council which is composed of enrolled members of the community who are at least years old the community council members are elected by the qualified voters of their respective districts for three-year terms each district elects at least one member of the community council more populous districts elect additional members each district may elect a district council composed of representatives of the villages or settlements within the district the district councils serve as advisory boards and perform other administrative duties as assigned by the community council the community council is vested with all of the sovereign legislative powers of the community the community’s constitution empowers the community council to promote and protect the health peace morals and general welfare of the community and its members the community raises revenue to fund its operations through taxation commercial leases and gaming activities conducted pursuant to the indian gaming regulatory act u s c and u s c - the community also raises revenue through its involvement in farming industrial parks recreational facilities and other economic development activities the areas in which the community administers tribal government programs include housing education health care social services public safety and economic development the community also administers a variety of federally funded programs although federal programs provide some housing assistance to community members plr-111861-05 federal assistance has not provided all community members with safe and affordable housing on the reservation much of the housing continues to be substandard overcrowded or lacking indoor plumbing electricity roofs or floors community members face a number of obstacles in attempting to obtain adequate housing such obstacles include below average employment and savings rates and below average educational levels and income community members are also adversely affected by various health problems in addition construction costs are higher on the reservation because of the relatively remote location of many home sites and the lack of existing infrastructure finally community members encounter difficulties in obtaining conventional home financing because of these problems and because of the restricted status of real_property on the reservation imposed by federal_law accordingly the community council established a housing assistance program program to provide housing assistance to qualified community members based on a needs-based priority system the community previously operated a similar housing assistance program that was replaced by the program in the purpose of the program is to expand the supply of safe decent and affordable housing within the reservation for eligible community members and their families each year the community council will decide whether and to what extent to fund the program under the program administered by the community housing department community members may apply for grants to finance new home construction on the reservation or for the rehabilitation of existing homes on the reservation other grants are available for home improvements designed to bring homes into compliance with the community building code or to perform minor repairs the program also provides for rental assistance for families awaiting more permanent housing to ensure that grant funds are used for their intended purpose funds are not paid directly to community members instead the funds are paid to the contractor building a new home or performing repairs on an existing home or to a landlord providing temporary housing in order for a community member to qualify for any benefit under the program the member’s family gross_income must be less than the locality metropolitan statistical median gross_income for a household of the same size the maximum grant that any community member may receive under the program for new home construction is based on united_states department of housing and urban development hud guidelines for total development costs for affordable housing built on indian reservations throughout the united_states hud guidelines incorporate the higher than average cost of housing development on the reservation as compared with other reservations each year each of the districts on the reservation will prepare for submission to the housing department a prioritized list of community member applications that the plr-111861-05 district has approved for program grants the list will be divided between applications that have not been approved by the housing department and applications that have been approved by the housing department but were not funded in the previous year the list will also be prioritized according to seven categories previously approved applications that were not funded in the prior year elderly and disabled families with very low income elderly and disabled families with low income other eligible elderly and disabled families other families with very low income other families with low income and other eligible families category families will be prioritized in the same order that they were in the prior year families in the other categories will be prioritized according to the severity of the family’s housing conditions and need as determined by the district the program requires that if within years a community member conveys a home with respect to which they received a program grant to any person other than a community member who would qualify for program benefits the member must pay a penalty the penalty is the amount of the grant multiplied by a fraction the numerator of which is minus the number of years since the grant and the denominator of which is in addition for years a community member who has received a program grant will also be liable for the same penalty if they establish their principal_residence outside the reservation without conveying the home with respect to which they received a program grant law sec_61 of the internal_revenue_code_of_1986 code provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 individual community members are citizens of the united_states and are subject_to federal_income_tax unless specifically exempted by treaty or statute see revrul_67_284 1967_2_cb_55 modified on another issue by revrul_74_13 1974_1_cb_14 amplified by revrul_94_16 1994_1_cb_19 amplified by revrul_94_65 1994_2_cb_14 the internal_revenue_service irs has consistently held that payments to individuals by governmental units under legislatively provided social benefit programs for promotion of the general welfare are excludable from the recipient's gross_income general welfare exclusion sec_7701 defines indian tribal governments as the governing bodies of indian tribes bands communities villages or groups of indians and recognizes that these bodies exercise governmental functions in general where indian tribal governments act in such capacity to provide general welfare-type benefits of a kind traditionally provided by federal state or local governmental bodies as in the instant circumstances plr-111861-05 the federal_income_tax treatment of such benefits is analogous the general welfare exclusion applies only to governmental payments out of a welfare fund based upon the recipients' identified need which need not necessarily be financial and not where made as compensation_for services see eg revrul_57_102 1957_1_cb_26 payments to the blind revrul_74_74 1974_1_cb_18 awards to crime victims or their dependents revrul_74_205 1974_1_cb_20 hud replacement housing payments to aid displaced individuals and families revrul_75_271 1975_2_cb_23 assistance payments for lower income families to acquire homes revrul_76_395 1976_2_cb_16 home rehabilitation grants to low-income recipients revrul_77_77 1077_1_cb_11 payments to indians to stimulate and expand indian owned economic enterprises and revrul_98_19 1998_1_cb_840 relocation payments made to flood victims in revrul_75_271 supra the irs held that mortgage assistance payments to lower income individuals provided under a governmental housing program designed to assist lower income families in acquiring home ownership and that were based on a consideration of financial need determined under hud guidelines were in the nature of general welfare_payments and were excludable from recipient's gross incomes under the general welfare exclusion in revrul_77_77 supra the irs concluded that grants made under a governmental program designed to meet a legislatively identified need of indians of various tribes in the united_states were payments in the nature of general welfare and excludable from recipients' gross incomes in the instant circumstances based on the information submitted and representations made we conclude that the grants made by the community under the program are similar to those benefits previously considered by the irs in the authorities addressed above are similarly within the scope of the general welfare exclusion and are thus excludable from the gross incomes of recipients for federal_income_tax purposes the subject benefits are made by a governmental body from a governmental welfare fund pursuant to a legislative enactment for the promotion of the general welfare and do not represent either compensation_for services or per capita distributions of net_revenues from class ii or iii gaming activities reporting and withholding obligations sec_6041 of the code provides with exceptions not applicable here that any person engaged in a trade_or_business must file an information_return with respect to certain payments made in the course of that trade_or_business to another person aggregating dollar_figure or more in the calendar_year this filing requirement applies to payments whether made in cash or property of salaries wages commissions fees other forms of compensation_for services and other fixed or determinable gains profit or income plr-111861-05 sec_6041 of the code requires persons who are required to make returns under sec_6041 to furnish to the recipient of the payment a written_statement showing the name address and identification_number of the person making the return and the aggregate amount_paid to the recipient that is required to be shown on the return sec_1_6041-1 of the regulations defines fixed or determinable income income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_6041 of the code requires the reporting of all compensations or other fixed or determinable gains profits and income the word income as used in sec_6041 is not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income thus the payments of compensation and other_amounts required to be reported under sec_6041 are those includible in gross_income under sec_1_6041-1 information returns required by sec_1_6041-1 must be made on forms and because income under sec_6041 of the code is interpreted to mean only income includible in gross_income under sec_61 the payments made by the community under the terms of the program are not required to be reported under sec_6041 sec_3402 extends the withholding provisions to certain taxable payments of indian casino profits the grants made by the community are not taxable payments of casino profits accordingly the community does not have a withholding requirement under sec_3402 with respect to the grant amounts accordingly based on the information submitted and representations made we conclude that payments to individuals pursuant to the program as described above are in the nature of general welfare and therefore are not includible in the members’ gross_income accordingly the community is not required to report such payments under sec_6041 or to withhold any amounts with respect to such grants except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by plr-111861-05 the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_04_1 2004_1_irb_7 however when the criteria in section dollar_figure of revproc_04_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch income_tax accounting cc
